Franklin App. No. 02AP-1427, 154 Ohio App.3d 74, 2003-Ohio-4574, 796 N.E.2d 61. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. It appears from the records of this court that appellants have not filed a merit brief, due January 6, 2004, in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this case with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.